Padilla v Hope W. 118th Hous. Co., Inc. (2022 NY Slip Op 02630)





Padilla v Hope W. 118th Hous. Co., Inc.


2022 NY Slip Op 02630


Decided on April 21, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 21, 2022

Before: Renwick, J.P., Kapnick, Mazzarelli, Shulman, Pitt, JJ. 


Index No. 156139/16 Appeal No. 15760-15760A Case No. 2021-01670, 2021-02230 

[*1]Diane Padilla, Plaintiff-Appellant,
vHope West 118th Housing Company, Inc., Defendant-Respondent. 


Kahn Gordon Timko & Rodriques, P.C., New York (Nicholas I. Timko of counsel), for appellant.
Wilson Elser Moskowitz Edelman & Dicker LLP, New York (Thomas A. Gentile of counsel), for respondent.

Judgment, Supreme Court, New York County (Margaret A. Chan, J.), entered
June 15, 2021, dismissing the complaint, and bringing up for review an order, same court and Justice, entered on or about April 26, 2021, which granted defendant's motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
In this action in which plaintiff slipped and fell on water that leaked from a toilet located on the floor above where her accident occurred, the court correctly granted defendant summary judgment. Defendant established its entitlement to judgment as a matter of law, in that while it was an out-of-possession landlord with the right to reenter the leased premises to inspect or repair, the alleged defect was not a structural defect and it did not violate a specific statutory safety provision (see Del Rosario v 114 Fifth Ave. Assoc., 266 AD2d 162, 163 [1st Dept 1999]; see also Cuthbert v Foreign Dev. Serv., Ltd., 161 AD3d 673, 673 [1st Dept 2018]). In opposition, plaintiff failed to raise an issue of fact, as she did not submit any evidence demonstrating that defendant created the water condition or had notice of its existence (see Salazar v Fives 160th LLC, 91 AD3d 523, 524 [1st Dept 2012]).
We have considered plaintiff's remaining contentions and find them unavailing. THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: April 21, 2022